1

2

3

4

5
                                            JS-6
6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ANDY K. ONWUKA,                    Case No. SACV 18-0831 AG (SS)

12                     Plaintiff,

13        v.                                      JUDGMENT

14   JASON BOGOSIAN, et al.,

15                     Defendants.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    September 22, 2019

24

25                                        ANDREW J. GUILFORD
                                          UNITED STATES DISTRICT JUDGE
26

27

28
